Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Image display unit in claim 1 (and dependent claims).
Optical system in claim 1 (and dependent claims).
Controller in claim 1 (and dependent claims).
Detection unit in claim 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claim 2, 4, 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler U.S. Patent/PG Publication 20160379412 in view of Hensler U.S. Patent/PG Publication 20180146121.
Regarding claim 1:
A 
an image display unit that emits display light of an image  an optical system that projects the display light emitted from the image display unit toward a reflection face in front of a  (Hensler [0020] Display module 136 manages operation of an electronic display screen that presents the content (e.g., visual information) of the master video file decoded by stream decode module 134. The electronic display screen may be a liquid crystal display (LCD), an organic light emitting diode (OLED) display, and so forth.)(Hensler [0035] lens characteristics of HMD 130).
 and a controller that controls the image display unit, (Hensler [0065] Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.)
 wherein the image has a first region that is a region viewed by both eyes of the (Hensler [0053] Since center tile 410 corresponds to the viewing location of a user of HMD 130, for example, data reduction module 210 prioritizes the image quality of center tile 400 by providing pixels of center tile 410 at a higher proportion of available resolution.)
and a second region that is a region of the image on an end part side in an image lateral direction relative to the first region, and in a case where a graphic image included in the image is across a boundary between the first region and the second region, the controller executes blur processing on the graphic image (Hensler [0053] Accordingly, the quality of tiles 412a and 12b are then reduced 306 relative to center tile 410 and the quality of tiles 414a and 414b can be further reduced relative to tiles 412a and 412b to minimize the amount of data being sent to HMD 130 (or increase data efficiency). The tiles can be uniform in proportion or size, or vary in size in a non-linear fashion. The image quality of tiles 412a, 412b, 414a, and 414b can be reduced by blurring, averaging pixels, or by applying any other data reducing technique. Further, the selective blurring could be defined by the lens characteristics of HMD 130 to define a default area to be blurred, averaged, smoothed, and so forth.).  
Hensler does not teach  AR in a vehicle. In a related field of endeavor, Butler teaches:
A vehicle display device comprising: (Butler [0001] The present invention relates generally to the field of augmented reality displays, and more particularly to both: (i) direct augmented reality displays where some of what a user's eye sees is light received directly from a target object (for example, an augmented reality windshield of a motor vehicle), and (ii) indirect augmented reality displays where the entire display is based on video signals, rather than direct viewing (for example, an augmented reality view based largely on a feed from a remote security camera).).
 an image display unit that emits display light of an image an optical system that projects the display light emitted from the image display unit toward a reflection face in front of a driver (Butler [0043] In this embodiment, augmented stream mod 364 sends the augmentation signals (or “diminishment data,” defined at operation S280) to: light projecting sub-mod 126; darkening sub-mod 127; and blurring sub-mod 129. These sub-mods 126, 127 and 129 apply signals (for example, direct visible light, fiber optic signals, electrical signals) to and/or incident upon lenses 122 to diminish the distraction portion(s) of the image that can be seen by user 102 through the lenses by lightening, darkening and/or blurring. In this way, user 102 sees an augmented video image that includes: (i) visible light directly received from the real world; and (ii) visible light that has been added, or modified in its characteristics by eyeglasses 114 mod (eyeglasses mod 114 is a type of “goggle” hardware).).
 and a controller that controls the image display unit, wherein the image has a first region that is a region viewed by both eyes of the driver (Butler [0042] Processing proceeds to operation S290, where: (i) a direct augmented video display is created for user 102 through lenses 122 of eyeglasses mod 114 of user sub-system 110 (see FIGS. 1A and 1B); and (ii) an indirect augmented video display is created for user 194 on display hardware 192 of remote client sub-system 190 (see FIG. 1A). While this embodiment creates both a direct augmented video display and an indirect augmented video display, other embodiments may create just one of these types.)
 (Butler [0039] (i) determining what portions of the user's field of view (in a direct augmented video display) or the raw video (in an indirect augmented video display) are to be diminished; and (ii) determining the manner in which the diminishment is to be accomplished. If the data is being sent to an indirect augmented video display, definition of the augmentation signals will also use the raw video data to define the undiminished portions of the video display, and also potentially to help define diminished portions of the indirect augmented video display (for example, in cases where a distraction portion of the raw video image is to be diminished by blurring). ).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to use AR in a vehicle as taught by Butler. The rationale for doing so would have been that it is a simple substitution of AR devices/locations, where the processing and AR content remains the same, it is merely used in a vehicle/windshield setting instead of an HMD/lens form. Therefore it would have been obvious to combine Butler with Hensler to obtain the invention.
Regarding claim 3:
 The vehicle display device according to claim 1, has all of its limitations taught by Hensler in view of Butler. Hensler further teaches  further comprising: 
 a detection unit that detects positions of the eyes of the driver, wherein the controller determines a boundary line between the first region and the second region based on a detection result acquired by the detection unit (Hensler [0052] Segmenting 304 the image data allows production system 120 (or the remote servers associated with production system 120 providing the content) to prioritize tiles based on a viewing location of the user (either predicted based on scene content or viewing statistics or as determined using eye tracking or head tracking). [0053] Since center tile 410 corresponds to the viewing location of a user of HMD 130, for example, data reduction module 210 prioritizes the image quality of center tile 400)).  
Regarding claim 5:
 The vehicle display device according to claim 1, has all of its limitations taught by Hensler in view of Butler. Hensler further teaches  wherein the second region includes a left-end region located on a left side with respect to the first region when viewed from the driver and a right-end region located on a right side with respect to the first region when viewed from the driver, (Hensler Fig. 4B, 6A, 6B)(Hensler Claim 11 reducing the image data of vertical guard bands located at a right end portion and a left end portion of each frame of the virtual scene relative to the middle portion of the frame)
 and the controller executes the blur processing on the graphic image on each of a boundary between the first region and the left-end region and a boundary between the first region and the right-end region (Hensler [0053]The image quality of tiles 412a, 412b, 414a, and 414b can be reduced by blurring, averaging pixels, or by applying any other data reducing technique. Further, the selective blurring could be defined by the lens characteristics of HMD 130 to define a default area to be blurred, averaged, smoothed, and so forth. ).  
Regarding claim 7:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler U.S. Patent/PG Publication 20160379412 in view of Hensler U.S. Patent/PG Publication 20180146121 and Petrovskaya U.S. Patent/PG Publication 20170206712.
Regarding claim 8:
 A 
 an image display unit that emits display light of an image (Hensler [0020] Display module 136 manages operation of an electronic display screen that presents the content (e.g., visual information) of the master video file decoded by stream decode module 134. The electronic display screen may be a liquid crystal display (LCD), an organic light emitting diode (OLED) display, and so forth.).
 an optical system that projects the display light emitted from the image display unit toward a reflection face in front of a  (Hensler [0020] Display module 136 manages operation of an electronic display screen that presents the content (e.g., visual information) of the master video file decoded by stream decode module 134. The electronic display screen may be a liquid crystal display (LCD), an organic light emitting diode (OLED) display, and so forth.)(Hensler [0035] lens characteristics of HMD 130).
 and a controller that controls the image display unit, wherein  (Hensler [0065] Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.)
the image has a first region that is a region viewed by both eyes of the driver and  (Hensler [0053] Since center tile 410 corresponds to the viewing location of a user of HMD 130, for example, data reduction module 210 prioritizes the image quality of center tile 400 by providing pixels of center tile 410 at a higher proportion of available resolution.)
a second region that is a region of the image on an end part side in an image lateral direction relative to the first region, and in a case where a graphic image included in the image is across a boundary between the first region and the second region, (Hensler [0053] Accordingly, the quality of tiles 412a and 12b are then reduced 306 relative to center tile 410 and the quality of tiles 414a and 414b can be further reduced relative to tiles 412a and 412b to minimize the amount of data being sent to HMD 130 (or increase data efficiency). The tiles can be uniform in proportion or size, or vary in size in a non-linear fashion. The image quality of tiles 412a, 412b, 414a, and 414b can be reduced by blurring, averaging pixels, or by applying any other data reducing technique. Further, the selective blurring could be defined by the lens characteristics of HMD 130 to define a default area to be blurred, averaged, smoothed, and so forth.).  
the controller executes  (Hensler [0045] The inputs may include network bandwidth, the expected head motion or viewing location, and playback time, and so forth and stream determination module 216 determines what tiles to compress (e.g., decimate, blur, filter, etc.), as discussed above with respect to data reduction module 210.)(Hensler [0039] Accordingly, once the tiles are distorted into a final format, each tile is sent in the resized format to be packaged as a streaming video set.).
Hensler does not teach  AR in a vehicle. In a related field of endeavor, Butler teaches:
A vehicle display device comprising: (Butler [0001] The present invention relates generally to the field of augmented reality displays, and more particularly to both: (i) direct augmented reality displays where some of what a user's eye sees is light received directly from a target object (for example, an augmented reality windshield of a motor vehicle), and (ii) indirect augmented reality displays where the entire display is based on video signals, rather than direct viewing (for example, an augmented reality view based largely on a feed from a remote security camera).).
 an image display unit that emits display light of an image an optical system that projects the display light emitted from the image display unit toward a reflection face in front of a driver (Butler [0043] In this embodiment, augmented stream mod 364 sends the augmentation signals (or “diminishment data,” defined at operation S280) to: light projecting sub-mod 126; darkening sub-mod 127; and blurring sub-mod 129. These sub-mods 126, 127 and 129 apply signals (for example, direct visible light, fiber optic signals, electrical signals) to and/or incident upon lenses 122 to diminish the distraction portion(s) of the image that can be seen by user 102 through the lenses by lightening, darkening and/or blurring. In this way, user 102 sees an augmented video image that includes: (i) visible light directly received from the real world; and (ii) visible light that has been added, or modified in its characteristics by eyeglasses 114 mod (eyeglasses mod 114 is a type of “goggle” hardware).).
 and a controller that controls the image display unit, wherein the image has a first region that is a region viewed by both eyes of the driver (Butler [0042] Processing proceeds to operation S290, where: (i) a direct augmented video display is created for user 102 through lenses 122 of eyeglasses mod 114 of user sub-system 110 (see FIGS. 1A and 1B); and (ii) an indirect augmented video display is created for user 194 on display hardware 192 of remote client sub-system 190 (see FIG. 1A). While this embodiment creates both a direct augmented video display and an indirect augmented video display, other embodiments may create just one of these types.)
Hensler in view of Butler does not teach  widening, although Hensler teaches filters and distortion in addition to blur. In a related field of endeavor, Petrovskaya teaches:
the controller executes widening processing on the graphic image for widening a width in an image longitudinal direction (Petrovskaya [0142] Consequently, the system may skip the pixels or vertices associated with positions 2740a-2740d, recognizing that the data captured at orientation 2705a lacks information about this region. Instead, the system may substitute this portion of the rendered frame with stretched pixels, a portion of the virtual model, or blurred pixels, etc. as described herein.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to widen as taught by Petrovskaya. The rationale for doing so would have been that it is a simple substitution of filters, where Hensler teaches blur and distortion, and Petrovskaya uses blur or stretching to fill in sections, where the end result is just applying some form of visual adjustment on the image.  Therefore it would have been obvious to combine Petrovskaya with Hensler in view of Butler to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616